Citation Nr: 0320414	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  98-12 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from January 1966 to January 1967 and from May 
1975 to May 1978.

The issues of entitlement to service connection for right 
knee disability and for headaches were before the Board of 
Veterans' Appeals (Board) in April 2000, at which time they 
were remanded for further development.  Following that 
development, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, confirmed and continued its 
denial of service connection for those disorders.  

The issues of entitlement to service for right knee 
disability and for headaches were again before the Board in 
November 2002.  In a letter, dated in February 2003, the 
Board informed the veteran that pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 
C.F.R. § 19.9(a)(2)), it would develop additional evidence 
with respect to those issues.  Actions in conjunction with 
such development have been completed, and the case is now 
ready for further appellate action.


FINDINGS OF FACT

1.  The claimed right knee disability was first manifested 
many years after the veteran's discharge from service, and it 
has not been established that there is a nexus to service or 
to the veteran's service-connected recurrent left ankle 
sprain.  

2.  The veteran's headaches first manifested many years after 
his discharge from service, and it has not been established 
that there is a nexus to service or to the veteran's service-
connected recurrent left ankle sprain.  




CONCLUSIONS OF LAW

1.  The veteran's claimed right knee disability is not the 
result of disease or injury incurred in or aggravated by 
service, nor is it proximately due to or chronically worsened 
by his service-connected recurrent left ankle sprain.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) (2002).

2.  The veteran's headaches are not the result of disease or 
injury incurred in or aggravated by service, nor are they 
proximately due to or chronically worsened by his service-
connected recurrent left ankle sprain.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A (West Supp. 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 38 U.S.C.A. §§ 5102, 5103, 5103A.  

In this case, the RO has informed the veteran on several 
occasions of the information and evidence necessary to 
substantiate his claims of entitlement to service connection 
for right knee disability and for headaches.  Such 
information was sent to the veteran in the Board's remands in 
April 2000 and November 2002; the Statement of the Case; the 
Supplemental Statement of the Case; and in letters to the 
veteran in November 1998 and February 2003.  Indeed, the SSOC 
sets forth duty to assist provisions of the enabling 
regulations applicable to the VCAA.  38 C.F.R. § 3.159 
(2002).  The foregoing documents have notified the veteran of 
what evidence and information VA would obtain for him, with 
specific references to such materials as government reports 
and medical records.  The RO also explained what information 
and evidence the veteran needed to provide.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran, including a request for 
VA outpatient treatment records in March 1999.  Evidence 
obtained consists of the veteran's service medical records; 
the reports of VA examinations, performed in March 1967, July 
1978, July 1979, January 1998, and November 2000; VA 
outpatient records reflecting the veteran's treatment from 
July 1978 to November 1980 and from June to December 1993;  
report reflecting the veteran's hospitalization by the VA in 
September 1993; a January 1994 report from D.M.L., D.P.M.; 
reports from S. M. H., D.O, the veteran's family practice 
physician, dated in September and November 1997; a November 
1998 clinical record from E. M, T.D.P.M.; and the report of 
an MRI, performed in November 2000.  

In VA Form 9, received in July 1998, the RO informed the 
veteran of his right to have a hearing in association with 
his appeal.  To date, however, he has declined to exercise 
that right.  

In its February 2003 letter, the Board informed the veteran 
that it would be performing additional development in regard 
to his appeal.  Specifically, it requested that he provide 
the names, addresses, and approximate dates of treatment for 
all health care providers (government and private) who he had 
been treated since May 1978 for right knee disability and/or 
headaches.  The Board noted that it was the veteran's 
responsibility to provide the foregoing information, so that 
it could attempt to obtain his records.  The Board requested 
that such information for each non-VA doctor and medical 
facility, including Dr. S.M.H., be returned on VA Form 21-
4142 Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA).  The Board enclosed 
several copies of that form with its request.  The Board also 
requested that the veteran indicate on an enclosed VA Form 
21-4138, if treatment was received at a VA medical facility.  
The Board stated that if the veteran chose not to provide 
information regarding non-VA health care records, then he had 
to obtain them himself and send them to the Board.  The Board 
also stated that if he wished, the veteran could contact the 
VA doctor or VA hospital himself and tell them to send such 
records to the Board.  

The Board noted that its policy was to assist the veteran in 
every reasonable way and that it wanted the veteran to have 
every benefit to which he was entitled under the law.  The 
Board also noted, however, that failure to respond could 
hamper its efforts to assist the veteran and could have an 
adverse effect on the ultimate decision.  It was noted that 
after all the evidence had been obtained, the Board would 
arrange for a VA medical examination to evaluate the 
veteran's claimed disabilities.  

In a March 2003 letter to the Board, the veteran indicated 
that he would not provide the information requested in 
association with further development of his appeal.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit invalidated, in part, the regulations which 
had permitted the Board to develop claims.  Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  

In light of the foregoing, the Board concludes that through 
various means of notification, the RO has informed the 
veteran of the information and evidence necessary to 
substantiate his claim; has provided the VA examinations 
necessary to determine, the nature, extent, etiology of his 
right knee disability and of his headaches; and has afforded 
him the opportunity to have a hearing.  Therefore, the RO has 
met its duty to assist the veteran in the development of 
those claims.  Accordingly, there is no need for further 
development of the evidence in order to meet the requirements 
of the VCAA.  



II.  The Facts

During his December 1965 service entrance examination, the 
veteran responded in the negative, when asked if he then had, 
or had ever had, frequent or severe headaches or a trick or 
locked knee.  The physical examination showed that his lower 
extremities were normal.  A neurologic examination was also 
normal.

From June to July 1966, the veteran was hospitalized for 
observation, after falling and striking his head, while 
getting into his car.  For a brief period of time, he was 
unconscious.  On admission, he was asymptomatic, and the 
diagnosis was a cerebral concussion.  During his 
hospitalization, X-rays of his skull revealed no abnormality.  
He demonstrated no neurologic deficits and remained 
asymptomatic.  

During his January 1967 service separation examination, the 
veteran responded in the negative, when asked if he then had, 
or had ever had, frequent or severe headaches or a trick or 
locked knee.  The physical examination showed that his lower 
extremities were normal.  A neurologic examination was also 
normal.

In March 1967, the veteran underwent a VA neurologic 
examination.  His claims folder was not available for review.  
He reported that he had sustained a cerebral concussion in 
June 1966, when he had fallen from an upper bunk.  His 
complaints reportedly included headaches.  It was noted that 
after service, he had continued to report occasional 
headaches.  Following the examination, the diagnosis was 
deferred pending receipt and perusal of his service medical 
records.  

In a June 1967 administrative decision, the RO found that at 
the time of his head injury in service, the veteran had been 
intoxicated.  Therefore, the RO concluded that the veteran's 
head injury in service had been the result of his own willful 
misconduct and had not occurred in the line of duty.  
Accordingly, service connection for the residuals of his head 
injury was denied.  The veteran was notified of that 
decision, as well as his appellate rights; however, a Notice 
of Disagreement was not received with which to initiate the 
appellate process.

During his October 1974 service entrance examination, the 
veteran responded in the negative, when asked if he then had, 
or had ever had, frequent or severe headaches or a trick or 
locked knee.  The physical examination showed that his lower 
extremities were normal.  A neurologic examination was also 
normal.
In January 1975, the veteran complained of headaches in 
association with a viral syndrome.  

During treatment at the Optometry Clinic in March 1976, the 
veteran had multiple complaints, including headaches.

During his February 1978 service separation examination, the 
veteran responded in the negative, when asked if he then had, 
or had ever had, frequent or severe headaches or a trick or 
locked knee.  The physical examination showed that his lower 
extremities were normal.  A neurologic examination was also 
normal.

Following a July 1978 VA orthopedic examination, the 
diagnosis was history of recurrent strain, left ankle, post-
operative, healed with no objective evidence of disabling 
residuals attributable to said injury found during the 
examination.  It was noted that the veteran's left ankle was 
symptomatic.  He demonstrated no limp and was able to perform 
deep knee bends.  

Following a July 1979 VA orthopedic examination, the 
diagnosis was recurrent strains, left ankle, post-operative 
with slight limitation of motion and symptomatic residuals.  
It was noted that the veteran walked with a left-sided limp.  

In March 1993, the veteran was treated by D.M.L., D.P.M. for 
a neuroma on the veteran's right foot.  The veteran 
reportedly told Dr. L. about his left ankle disability and 
that he had developed a compensating gait pattern.  Dr. L. 
stated that such a gait could have caused repetitive trauma 
to the digital nerve which could have caused the neuroma.

In September 1993, the veteran was hospitalized by the VA for 
excision of Morton's neuroma at the third interspace of his 
right foot.
In September 1997, S. M. H., D.O., examined the veteran for a 
number of problems including right knee pain and headaches.  
The veteran gave a history that in 1975 he had fractured his 
left ankle and had to have surgery on it.  It was noted that 
due to pain on weight bearing on his left foot, he had 
compensated by shifting to his right.  

According to the report of Dr. H.'s examination, the veteran 
groaned a lot when he performed various motions such as 
bending, stooping, rolling over, etc..  He had scoliosis with 
convexity to the right in the upper dorsal area which curved 
back to the left in the mid to low dorsal area and then 
continued through the lumbosacral area.  He had muscle spasm 
in the cervical and dorsal areas.  His left leg was one-
quarter to one-half inch shorter than his right leg, and his 
right hip was higher than his left hip.  He also demonstrated 
right knee effusion.

Dr. H. felt that the veteran's musculoskeletal complaints 
were directly related to an injury and surgery that he had 
had in 1975.  That had reportedly resulted in shortening of 
the left leg and some painful side effects which had caused 
the veteran to shift his weight to the right side.  That 
reportedly caused the scoliosis which had produced the muscle 
spasms in the veteran's neck and back, and also his 
headaches.  Dr. H. recommended that the veteran get some 
orthotics and prescribed an anti-inflammatory medication to 
be taken on a daily basis.  It was noted that the veteran 
would probably require some future physical therapy and 
perhaps some chiropractic adjustment to alleviate some of his 
pain.  Primarily, though, Dr. H. felt that the veteran would 
have to live with the pain.  

In November 1997, Dr. H. reported that he had injected one of  
the veteran's knees with steroids, which had given the 
veteran some relief.  Dr. H. also reported that that month 
the veteran had had an MRI which had shown some non-specific 
findings which could represent any of the following three 
problems:  (1) an old subchondral fracture; (2) a focal area 
of osteonecrosis; or (3) a meniscal cyst.  There was also 
evidence of degenerative changes on the posterior horn of the 
medial meniscus.

During a VA orthopedic examination in January 1998, it was 
noted that in service in 1975, the veteran had fractured his 
left knee during a parachute jump.  He had reportedly limped 
on his left leg since that time and had compensated by 
shifting to his right foot.  He complained of right knee pain 
which had been getting worse for two years.  The veteran also 
complained of low back pain and pain in the lower part of his 
neck.  He had reportedly been seen as a outpatient by an 
orthopedic doctor who noted that the veteran had scoliosis 
secondary to right leg problems which were secondary to his 
left ankle disability.  On examination, the veteran 
demonstrated no gait limitation or breakdown.  The diagnosis 
was right knee pain/effusion.  X-rays of the lumbosacral 
spine ruled out scoliosis or nerve entrapment between the 
vertebrae.  

In November 1998, the veteran was treated by E.M., T.D.P.M. 
for a tentative diagnosis of positional deformity of the 
metatarsals of the right foot with probable neuroma and pain.  

In November 2000, the veteran underwent a VA orthopedic 
examination.  His claims file was reportedly transferred in 
conjunction with the examination.  The veteran reported that 
in his job as a park ranger, he did a lot of walking and that 
it was getting progressively difficult to walk over uneven 
ground.  He stated that at times, he limped.  He also stated 
that his right knee was constantly sore with occasional 
swelling and one episode of locking.  Following the 
examination, the diagnoses were history of left ankle sprain 
in the military and surgery in 1977 for a snapping extensor 
tendon in the left ankle; minimal early osteoarthritis of the 
left ankle; and minimal degenerative lumbar disc disease.  
The examiner stated that there was no evidence of any 
systemic disorder, nor any evidence of any abnormality of the 
spine, hips, or knees, than that which would be attributable 
to his age.  

In November 2000, the veteran also underwent a VA neurologic 
examination.  It was noted that he was part of a parachute 
unit in service and that he had sustained injuries to his 
head, neck, low back, and left leg during one of his jumps.  
It was also noted that in service, he had sustained head 
trauma at the hand of a drunk colleague.  He stated that 
since the parachute accident in 1978, he had had 
approximately twenty-five pressure headaches a month.  During 
the examination, the veteran's gait was normal.  The 
diagnosis was well-established multiple traumas during 
service, including those to the head and a flexion/extension 
injury of the neck and back in a parachuting accident.  The 
head trauma produced by another soldier was also noted.  It 
was noted that since that time, the veteran had had 
headaches, neck pain, and low back pain.  A subsequent CT 
scan of the brain and MRI of the skull were normal.  MRI's of 
the spine revealed minimal cervical spondylosis; anterior 
disc herniation at the L2-L3 level; and a 2 mm bulge of the 
L5-S1 disc.  

Service connection is in effect for recurrent sprains of the 
left ankle, status post surgery, evaluated as 10 percent 
disabling.


III.  Analysis

The veteran seeks entitlement to service connection for right 
knee disability and for headaches, either as the result of 
trauma in service or as the result of his service-connected 
recurrent left ankle sprain.

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Even if the disease at 
issue is initially diagnosed after the veteran's discharge 
from service, service connection may still be granted when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to or 
the result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  In this 
regard, the United States Court of Appeals for Veterans 
Claims (Court) has stated that when a service-connected 
disorder causes an increase in disability to a non-service-
connected condition, such an increase is to be treated as if 
service connected.  In such cases, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995); see also, Boyer v. West, 12 Vet. App. 142, 144 
(1999).


A.  The Right Knee

A review of the evidence is completely negative for any 
complaints or clinical findings of right knee disability in 
service.  Right knee problems, noted primarily as right knee 
effusion, were not clinically reported until 1997 by the 
veteran's family physician, Dr. H.  Dr. H. noted that the 
veteran could have an old subchondral fracture; 
osteonecrosis; or a meniscal cyst.  Those possibilities were 
based on some non-specific MRI findings.  Ultimately, 
however, Dr. H. did not identify any right knee disability.  
Although subsequent VA orthopedic examiners also noted the 
veteran's complaints of right knee pain and effusion, they 
also did not identify any right knee disability.  In fact, 
the latest VA orthopedic examiner stated affirmatively that 
the veteran did not have any evidence of a systemic disorder, 
nor any evidence of any knee abnormality other than those 
attributable to the veteran's age.  The only other reports 
that the veteran's right knee disability is the result of 
service or of his service-connected left ankle disability 
come from the veteran.  As a layman, however, he is not 
qualified to render opinions which require medical expertise, 
such as the diagnosis or cause of a particular disability.  
38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Therefore, his opinion cannot constitute 
competent medical evidence to support a grant of service 
connection.

Absent competent evidence of right knee disability in service 
or of current identifiable right knee disability, service 
connection is not warranted on either a direct of secondary 
basis.  In arriving at this decision, the Board notes that 
the veteran has declined to provide additional information or 
evidence with which to conduct further develop the record.  
Accordingly, the Board has had to make its determination 
based on the evidence already on file.


B.  Headaches

During his first period of active duty the veteran sustained 
a head injury in a fall.  Shortly after his discharge, he 
complained of headaches as a result of that fall.  In an 
administrative decision, however, the RO determined that such 
fall had been the result of the veteran's own willful 
misconduct.  Accordingly, service connection for any 
residuals of that fall were denied.  The veteran did not take 
the necessary steps to appeal that decision; and therefore, 
it became final under the law and regulations then in effect.  
38 U.S.C.A. § 4005 (1964); 38 C.F.R. § 19.153 (1966).

During his second period of active duty, the veteran was 
treated on two occasions for complaints of headaches.  They 
were variously recorded in association with a viral syndrome 
or eye treatment, and there is no competent evidence that 
they were manifestations of a chronic headache disorder.  
Indeed, chronic headaches were not clinically reported until 
1997, many years after the veteran's discharge from his 
separation from service.  Although the veteran's private 
physician, Dr. H. and the most recent VA neurologic examiner 
reports that such headaches are due, at least in part, to a 
parachute accident in service, their conclusions are not 
supported by the veteran's clinical history.  Indeed, those 
conclusions are based on history reported by the veteran, 
rather than a review of the claims folder.  As noted above, 
the veteran's only head trauma in service was sustained in a 
fall during his first period of active duty.  There is no 
documentation that he ever had parachute training in service; 
that he had ever received awards or decorations indicating 
that he was a qualified parachutist or that he was otherwise 
airborne qualified; that he had ever been assigned to an 
airborne unit; or that he had, in fact, been injured in a 
parachute accident.  Accordingly, service connection for 
headaches is not warranted on a direct basis.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (A bare transcription of a 
lay history is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.)  

The primary thrust of the veteran's contentions is that his 
headaches are the result of his service-connected recurrent 
left ankle sprain.  In support of his claim, he points to the 
conclusion by Dr. H. that the veteran's left ankle disability 
has caused him to shift his weight to his right side, which 
has, in turn, caused him back and neck problems.  Dr. H. 
notes that such problems have led to the veteran's headaches.  

Despite Dr. H.'s conclusion, it should be noted that service 
connection is not in effect for neck or back disability.  In 
fact, in a decision, issued in November 2002, the Board 
concluded that the veteran's back disability was not 
proximately due to or chronically worsened by his service-
connected recurrent left ankle sprain.  Thus any headaches 
attributable his back problems could not be service-
connected.  Accordingly, service connection for headaches, on 
a secondary basis is also denied.

In denying the veteran's claim for service connection for 
headaches, the Board again notes that the veteran has 
declined to provide additional information or evidence with 
which to further develop the record.


ORDER

Entitlement to service connection for right knee disability 
is denied.

Entitlement to service connection for headaches is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

